Atkinson, J.
(After stating the foregoing facts.)
1. We are of the opinion that under the evidence submitted to the court, the court properly enjoined the collection of the tax levied for the year 1920 to meet the payment of the interest coupons for that year. The bonds issued in pursuance of the authority given by the election and the validation of the bonds had not been issued and sold, and consequently no interest was *792accruing upon these bonds and did not accrue in the years 1919 and 1920. The failure of the county authorities to issue the bonds and sell them in the years 1919 and 1920 did not have the effect to abrogate the authority, vested in them by the election and the validation of the bonds, to sell the bonds; and they might at some subsequent date put the bonds upon the market and sell them. But during the years 1919 and 1920 no sale was made, and no interest was accruing during those years; and the commissioners, if they should sell any in after years, would remove and destroy the coupons attached to the bonds representing the years which had elapsed before the sale was made, and they would not raise the interest to pay these coupons thus removed from the bonds. But the bonds were dated August 1, 1919; this had been fixed in'the validation proceedings; and they would fall due August 1, 1949, and it was necessary that provision should be made 'for the payment of the principal of the bonds; and the collection of a tax for the purpose of creating a sinking-fund to meet the payment of the principal as it would fall due was in accordance with the law and was necessary in order to discharge the principal debt when it should fall due; and the court should not have enjoined the collection of that percentage of tax required for the creation of the sinking-fund for the purpose indicated. Consequently, the judgment of the court below granting the injunction is affirmed in part and reversed in part. It is affirmed in so far as it enjoins the collection of -the tax for the years 1919 and 1920, intended for the payment of interest on the bonds during those years; and is reversed in so far as it enjoins the collection of the necessary amount to create the sinking-fund.
2-5. The rulings made in headnotes 2, 3, 4, and 5, read in connection with the accompanying statement of facts, dispose of all the other questions in the record not disposed of by the preceding part of the opinion.

Judgment on the main till of exceptions affirmed in pari and reversed in part; judgment on the cross-till affirmed.


All the Justices concur.